Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 10, 2018

The Court of Appeals hereby passes the following order:

A18A1499. KEVIN EATON v. RONALD WELBORN, A/K/A ROBERT
    WELBORN, A/K/A RONALD BENNETT WELBORN, JR.

      In this civil action, the plaintiff Kevin Eaton directly appeals the trial court’s
order denying his motion for a new trial, following a judgment in his favor in the
amount of $4,000.00. The defendant has filed a motion to dismiss the appeal.
      Appeals in actions for damages in which the judgment is $10,000.00 or less
must be initiated by filing an application for discretionary review. OCGA § 5-6-35
(a) (6), (b); Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998). Eaton’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal. Accordingly, the defendant’s motion to dismiss is hereby GRANTED, and
this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/10/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.